Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20       PageID.439    Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          CITIZENS BANK, N.A.,

                Plaintiff,                          Case No. 20-cv-12393

                    v.                           U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
     HOWARD L. MARGOLIS, ET AL.,

             Defendant.
   ______________                      /

  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR IMMEDIATE
               AND EXPEDITED DISCOVERY [#4]

                                 I. INTRODUCTION
      On September 2, 2020, Plaintiff Citizens Bank, N.A. (“Citizens Bank”) filed

the instant action against Defendants Howard Margolis (“Margolis”), RBC Capital

Markets, LLC, and RBC Wealth Management, a division of RBC Capital Markets,

LLC (collectively referred to as “RBC”). See ECF No. 1. In its Complaint, Plaintiff

alleges that Margolis intentionally solicited Citizens Bank clients to transfer their

business to RBC in violation of his prior employment agreements with Plaintiff. Id.

Plaintiff brings nine federal and state claims against Defendants, including breach

of contract and conversion claims as well as violations of the Defend Trade Secrets

Act and the Michigan Uniform Trade Secrets Act. See id. at PageID.21-32.




                                           1
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20      PageID.440   Page 2 of 14




        Presently before the Court is Plaintiff’s Emergency Ex Parte Motion for

Immediate and Expedited Discovery, filed on September 2, 2020. ECF No. 4. This

Motion was filed concurrently with Plaintiff’s Motion for Temporary Restraining

Order, which this Court granted on September 3, 2020. ECF No. 10. Because both

of Plaintiff’s motions were filed ex parte, this Court ordered Plaintiff to serve

Defendants with a copy of the pleadings and required Defendants to file a response

to the discovery motion by September 8, 2020. Id. This matter is fully briefed. ECF

Nos. 12, 13. Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Therefore, the Court will

resolve the instant motion on the briefs. See E.D. Mich. L.R. § 7.1(f)(2). For the

reasons stated herein, the Court will GRANT IN PART and DENY IN PART

Plaintiff’s Emergency Ex Parte Motion for Immediate and Expedited Discovery

[#4].

                                 II. BACKGROUND

        Defendant Howard Margolis began working at Plaintiff Citizens Bank in 2015

as a Senior Vice President. ECF No. 1, PageID.44. In 2018, he was promoted to

Senior Vice President, PWM Advisor Group Market Lead. Id. at PageID.71. In

accordance with his employment at Citizens Bank, Margolis signed employment

agreements in 2015 and 2018, both of which included non-solicitation agreements.

Id. The 2018 document included the following non-solicitation language:


                                         2
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20         PageID.441    Page 3 of 14




      You also agree that during your employment . . . and for a period of 365
      days following the termination of employment for any reason, you will not
      directly or indirectly (through any corporation, partnership or other business
      entity of any kind) solicit, assist in soliciting for business or entice away or
      in any manner attempt to persuade any client or customer or prospective
      client or customer to discontinue or diminish his, her or its relationship or
      prospective relationship with Citizens or its affiliates, or otherwise provide
      business to any person, corporation, partnership or other business entity of
      any kind other than Citizens or its affiliates.

      Id. at PageID.72. Defendant Margolis was terminated from his position at

Citizens Bank on July 15, 2020. Id. at PageID.16; ECF No. 12-3, PageID.271. Upon

his termination, Margolis states that he returned all of his Citizens Bank material and

equipment, including his computer and client files, to a Citizens Bank employee.

See ECF No. 12-3, PageID.274. About a month later, Margolis joined Defendant

RBC Wealth Management, a division of RBC Capital Markets and began his

employment on August 20, 2020. Id. at PageID.272.

      Plaintiff commenced this action alleging that “immediately upon joining

RBC, Margolis began contacting and soliciting Citizens Bank’s clients” in violation

of his non-solicitation agreements. ECF No. 4, PageID.185. Plaintiff supports its

claim by providing documentation of Margolis’ social media posts and emails that

purportedly demonstrate attempts at solicitation. See ECF No. 1, PageID.89, 95.

Citizens Bank also contends that Margolis is “utilizing the intangible confidential,

proprietary, and trade secret information” from Citizens Bank in order to solicit

clients from Plaintiff to RBC. ECF No. 4, PageID.185.


                                          3
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20        PageID.442    Page 4 of 14




      Upon Defendant’s alleged conversations and solicitations of targeted clients,

Citizens Bank sent Margolis a cease and desist letter on August 28, 2020 demanding

that he refrain from contacting Citizens Bank clients or accessing confidential and

proprietary client information.    ECF No. 1, PageID.100.        Plaintiff states that

Margolis failed to respond to the letter, while the RBC Defendants “provided

nothing substantive in response.” Id. at PageID.20. Citizens Bank now seeks

immediate and expedited discovery pending the September 16, 2020 hearing on the

preliminary injunction in order to determine the scope and substance of Margolis’

purported solicitation attempts. ECF No. 4, PageID.188.

                               III. LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 26, a court is authorized to permit

discovery prior to the Rule 26(f) conference of the parties. Fed. R. Civ. P. 26(d)(1);

See Arab Am. Civil Rights League v. Trump, No. 17-10310, 2017 WL 5639928, at

*2 (E.D. Mich. Mar. 31, 2017). Expedited discovery may be granted upon a showing

of good cause. Id.; see Arista Records, LLC v. Does 1–15, No. 2:07–CV–450, 2007

WL 5254326, at *2 (S.D. Ohio May 17, 2007). The party seeking expedited

discovery bears the burden of demonstrating good cause. Fabreeka Int'l Holdings,

Inc. v. Haley, No. 15-CV-12958, 2015 WL 5139606, at *5 (E.D. Mich. Sept. 1,

2015); see Qwest Communications Int'l Inc. v. Worldquest Networks, Inc., 213

F.R.D. 418, 419 (D. Colo. 2003).


                                          4
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20         PageID.443    Page 5 of 14




      To determine whether good cause exists, a district court may consider the

following factors: “(1) whether a preliminary injunction is pending; (2) the breadth

of the discovery requests; (3) the purpose for the request; (4) the burden to comply;

and (5) how far in advance of the typical discovery process the request was made.”

Arab Am. Civil Rights League, No. 17-10310, 2017 WL 5639928 at *2 (quoting

Oglala Sioux Tribe v. Van Hunnik, 298 F.R.D. 453, 456 (D.S.D. 2014)). The moving

party must demonstrate that “the need for expedited discovery, in consideration of

the administration of justice, outweighs the prejudice to the responding party.” Id.

(citing Fabreeka, 2015 WL 5139606, at *5). In determining whether good cause

exists, the Court may also consider whether evidence may be lost or destroyed with

time and whether the scope of the proposed discovery is narrowly tailored. See

Caston v. Hoaglin, Civ. No. 2:08–cv–200, 2009 WL 1687927, at * 2 (S.D. Ohio

June 12, 2009).

                                  III. DISCUSSION

      In this case, Plaintiff argues that expedited discovery is necessary to ascertain

the extent of Margolis’ violation of his non-solicitation obligations and the extent of

RBC’s and Margolis’ tortious interference with Plaintiff’s business relationships.

Citizens Bank also seeks to investigate whether and to what extent Margolis has

misappropriated Plaintiff’s confidential, proprietary, and trade secret information.




                                          5
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20       PageID.444    Page 6 of 14




      Upon consideration of the parties’ arguments, the Court finds that Citizens

Bank has demonstrated good cause exists for limited expedited discovery. Plaintiff

seeks discovery to prepare for the hearing on the preliminary injunction, buttressing

Citizens Bank’s need for an expedited schedule. Oglala Sioux Tribe, 298 F.R.D.

453, 456.    The information sought will purportedly assist Citizens Bank in

ascertaining the extent of the Defendants’ wrongful actions and to prevent further

solicitation and interference with its business relationships. Further, the emergent

nature of Plaintiff’s request, which is mere days from the preliminary injunction

hearing, suggests that there is good cause to grant expedited discovery here. Cf.

MedImpact Healthcare Sys., Inc. v. IQVIA Holdings, Inc., No. 19CV1865-GPC-LL,

2019 WL 6310554, at *3 (S.D. Cal. Nov. 25, 2019) (“The fact that there is currently

no pending motion for preliminary injunction weighs against expedited discovery

because its absence lessens the urgency for early discovery.”).

      Contrary to Plaintiff’s arguments, however, its discovery requests are not

narrowly tailored.   Defendants’ assertions of prejudice are supported by the

expansiveness of Plaintiff’s requested discovery, especially within this proposed

expedited schedule. For instance, Citizens Bank casts a wide net for the production

of “all” and “any” documents from multiple years related to Margolis and his time

at both Citizens Bank and RBC. See, e.g., ECF No. 4-2, PageID.204. But these

requests are not narrowly tailored to the scope of the issues raised in Plaintiff’s


                                         6
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20        PageID.445    Page 7 of 14




Motion for Preliminary Injunction. In its proposed discovery requests, Plaintiff

seeks information beginning far before Margolis’ termination date of July 15, 2020.

Therefore, the request for communications and documents from early January 2018

bear minimal relevance as to whether Margolis violated his non-solicitation, ethical,

and confidentiality obligations in the summer of 2020. These responsive discovery

requests are not narrowly tailored with respect to the time period Plaintiff aims to

address in its preliminary injunction matter, which weighs against a finding of good

cause to grant the request in full.

      Plaintiff’s requests for a forensic review of Margolis’ personal mobile

devices, computers and tablets, as well as its requests for the contents of Margolis’s

email account at RBC, are also overbroad at this stage of the litigation. ECF No. 4-

2, PageID.205. The Court agrees with Defendants that “an unlimited forensic review

of [] personal information and a competitor’s confidential business information”

would be unduly prejudicial at this time. ECF No. 12, PageID.261. Requiring RBC

to turn over Margolis’ email account may implicate confidentially concerns for

RBC’s other clients. Additionally, Plaintiff’s current forensic inspection requests

are not narrowly tailored because Citizens Bank seeks information covering a two-

year period—even though the Complaint alleges that Margolis’s breach of his

employment agreement occurred no earlier than July of 2020. Unlike this Court’s

earlier decision in Fabreeka, the procedural posture and condensed time frame of


                                          7
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20        PageID.446    Page 8 of 14




the instant matter cautions against a finding of good cause to allow any forensic

review at this time. Fabreeka Int'l Holdings, Inc. v. Haley, No. 15-CV-12958, 2015

WL 5461528, at *4 (E.D. Mich. Sept. 15, 2015) (allowing a limited “forensic

examination of the computers involved in the case that [were] in the possession and

control of Defendants” and estimating that the process would take several weeks.).

      Finally, Plaintiff seeks to depose Defendant Margolis, Peter Strek, who is an

RBC Branch Director, and additional unnamed third parties prior to the preliminary

injunction hearing. ECF No. 4, PageID.180. Defendants oppose this request and

argue that Citizens Bank “should not be allowed to conduct any depositions without

limitations or parameters.”    ECF No. 4, PageID.262.        The Court agrees with

Defendants that Plaintiff has not demonstrated the need for limitless depositions to

occur prior to a Rule 26(f) conference with the parties. However, the Court is

persuaded by Citizens Bank’s arguments that it may benefit from certain depositions

that are limited in scope prior to the preliminary injunction hearing.1 Depositions of



1
  Defendants argue that Plaintiff failed to issue a Rule 30(b)(6) deposition notice
for Peter Strek. However, Rule 30(b)(6) notices are required only when a
subpoena is directed to an organization, not an individual. See Fed. R. Civ. P.
30(b)(6) (“In its notice or subpoena, a party may name as the deponent a public or
private corporation, a partnership, an association, a governmental agency, or other
entity . . . the named organization must then designate one or more officers,
directors, or managing agents, or designate other persons who consent to testify on
its behalf.”). Because Plaintiff seeks to depose Peter Strek as an individual and not
as a designated representative of RBC as a corporate entity, it was not required to
issue a proposed 30(b)(6) deposition notice here.
                                          8
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20         PageID.447    Page 9 of 14




Margolis and Strek may be necessary to determine (1) the full extent of Margolis’

and RBC’s alleged possession of Citizens Bank’s proprietary information; (2) the

extent of Margolis’ and RBC’s alleged interference with Citizens Bank’s business

relations or prospective clients; and (3) the extent of the alleged breach of Margolis’

non-solicitation agreement.

      As such, Plaintiff may seek discovery covering the narrow time period of July

15, 2020 through present day. Plaintiff may not seek “any” and “all” documents as

proposed in its discovery requests, but must instead tailor these requests to the

allegations concerning Margolis’s alleged breach of the confidentiality, ethics, and

non-solicitation obligations in his employment agreements. The Court will also

allow Plaintiff to depose both Defendant Margolis and Peter Strek in a limited

manner about the three specific issues listed supra. The deposition of Margolis will

be limited to three hours, while the deposition of Strek will be limited to two hours.

Finally, the Court will preclude Plaintiff from conducting forensic analysis at this

early juncture because Plaintiff has not demonstrated good cause exists for obtaining

this discovery on an expedited basis.

      Accordingly, Defendants’ shall answer and produce the following information

to Plaintiff’s counsel:




                                          9
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20          PageID.448    Page 10 of 14




                        Interrogatory Requests to Margolis:

    1. Please identify personal and professional email addresses you have used to

       send or receive communications from July 15, 2020 through the present.

    2. Please identify all cell phones, mobile devices, computers, and tablets used

       by you at any time from July 15, 2020 forward.

    3. Please identify personal and professional phone numbers you have used

       from July 15, 2020 through the present.

    4. Please list all methods you have used to obtain, extract, or transfer files,

       documents, or information from your Citizens Bank-issued computer or

       from Citizens Bank’s IT systems or otherwise from Citizens Bank (e.g.,

       personal computer, tablet, mobile or other device, cloud storage, thumb

       drive, external hard drive, emails to third-party email accounts, printing, or

       physical retention and failure to return all copies, etc.).

    5. Please list any persons or entities you have shared, stored or retained as

       referenced in interrogatory number 3.

    6. Please identify all RBC-issued cell phones, mobile devices, computers and

       tablets used by you.

    7. Please identify all persons or entities you have had contact or

       communications with from July 15, 2020 forward that were: (i) clients,

       customers or prospective clients or customers introduced to you by Citizens


                                            10
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20          PageID.449     Page 11 of 14




       Bank or its affiliates; (ii) customers of Citizens Bank or its affiliates

       (whether introduced to you through Citizens Bank or its affiliates, or

       previously known to you); or (iii) customers or clients of Citizens Bank or

       its affiliates whose identity as a client or potential client became known to

       you as a result of your employment at Citizens Bank or its affiliates. For

       each such instance of contact or communication, provide the following

       information:

             a. The date on which the contact/communication occurred;

             b. Which person or entity initiated the contact/communication;

             c. Whether the contact/communication was by phone, in-person,

                 email, text message, social media messaging, or a social media

                 post;

             d. The substance of that contact/communication;

             e. Produce records of any such contact or communications (i.e.,

                 memoranda or notes, emails, text messages, social media

                 messaging, calendar appointments, social media postings, etc.)

                          Document Requests to Margolis:

    1. All electronic or physical documents, data, or information in your possession

       belonging to Citizens Bank that you caused to be removed from Citizens



                                           11
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20          PageID.450   Page 12 of 14




       Bank’s property, premises or control, including but not limited to,

       documents containing confidential information that belongs to Plaintiff.

    2. Any documents that reflect, refer, or relate to communications you have had

       with any Citizens client or customer (including prospective client or

       customer) that was not communication from an official Citizens email

       account since July 15, 2020 forward.

    3. Any document that reflects, refers, or relates to communications you have

       had with RBC since July 15, 2020 concerning your ethics, confidentiality

       and non-solicitation obligations set forth in your employment agreements

       with Citizens Bank.

    4. Any document you plan to rely upon in support of your opposition to

       Plaintiff’s Motion for Preliminary Injunction.

    5. Any documents reflecting attempts by RBC or you to solicit or contact

       clients known by you to be clients of Citizens Bank occurring from July 15,

       2020 to the present.

                              Document Requests to RBC:

    1. Produce any documents related to Margolis’s Citizens Bank Employment

       Agreements concerning Margolis’s ethics, confidentiality and non-

       solicitation obligations from July 15, 2020 forward.



                                         12
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20        PageID.451    Page 13 of 14




    2. Any documents that reflect, refer or relate to communications you have had

       with Margolis from July 15, 2020 forward concerning Margolis’s ethics,

       confidentiality and non-solicitation obligations set forth in his Citizens Bank

       Employment Agreements.

    3. Any document you plan to rely upon in support of your opposition to

       Plaintiff’s Motion for Preliminary Injunction.

    4. Identify the email accounts used by Margolis.

    5. Any documents reflecting attempts by Margolis or you to solicit or contact

       clients known by you to be clients of Citizens Bank occurring from July 15,

       2020 to the present.

                                  IV. CONCLUSION

       Accordingly, Plaintiff’s Emergency Ex Parte Motion for Immediate and

 Expedited Discovery [#4] is GRANTED IN PART and DENIED IN PART.

       Defendants’ discovery production and answers shall be due to Plaintiff’s

 counsel no later than September 14, 2020 at 9:00 p.m.

       Defendant Margolis and Peter Strek shall be available on September 15,

 2020 from 8 a.m. to 5 p.m. to appear for the deposition. The parties shall cooperate

 on a mutually agreeable time for the depositions to accommodate scheduling needs.

 The deposition of Margolis will be limited to three hours, while the deposition of

 Strek will be limited to two hours.

                                          13
Case 2:20-cv-12393-GAD-APP ECF No. 15 filed 09/11/20    PageID.452    Page 14 of 14




       IT IS SO ORDERED.



                                     ________________________________
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: September 11, 2020



                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             September 11, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        14
